Houghton, J. (concurring):
The first cause of action alleged is for fraud and deceit, and the second for conversion by refusal to repay-the $10,000 which plaintiff had been induced to part with by defendant’s alleged fraud. Both -causes of action, therefore, are in tort, and the rule that a written contract cannot be varied by parol evidence has no application. The action is not upon the contract itself, but for a wrong perpetrated against plaintiff. The contract is evidence of that wrong and very cogent evidence, and the defendant may and probably will have, great difficulty in inducing a jury to believe that bonds other than the ones stated in the writing were to be delivered; but nevertheless he has the right" to make proof of that character. False representations may be verbal or- they may be in writing. The fact that they are reduced to writing does not conclude the person who signs the writing from proving that the representations were modified by parol, or that wholly different representations were made and relied upon by the. party who claims to have been defrauded. The writing is evidence of - a highly probative kind, but it is not conclusive. ...
For these reasons I concur in the result.
Exceptions sustained, new trial ordered, costs to defendant to ■ abide event. Order granting extra allowance reversed. Settle order on notice.